Title: Enclosure: Lemuel Hayward to William Gordon, 24 October 1775
From: Hayward, Lemuel
To: Gordon, William


      
       
        Tuesday Evening 24 Oct.
       
       Sir
      
      I have attended the Hospital ever since about the middle of May last by Order from Genl. Thomas, but am unable to ascertain the Number I attended or the Event till June 10th. since which Time Doctr. Willm. Aspenwall and myself have attended not less than six hundred Patients as Provincial Surgeons and out of that Number have not lost more than forty. This I have collected from the Hospital Books. Yours most respectfully
      
       Leml. Hayward
      
     